DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 06/03/2021 which amended claims 1, 7, 8, 19-21 and 23-25. Claims 1-25 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11, 13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (US 2018/0059403) in view of Mochizuki (US 2019/0369471).
Regarding Claim 1, Takamatsu discloses a wavelength conversion device (Figure 3; Wheel Unit 100), comprising a driver (Figure 3; Rotating Motor 10), a substrate (Figure 3; Substrate 41) and a support (Figure 3; Fixing Member 20), wherein: 

Takamatsu does not expressly disclose that the at least one through hole is used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis.
Mochizuki discloses a wavelength conversion device (Figure 3; Optical Wheel Device 100), comprising a driver (Figure 3; Motor 110), a substrate (Figure 3; Third Wheel 330) and a support (Figure 3; Second Wheel 320), wherein: 
the support (Figure 3; Second Wheel 320) is disposed between the driver (Figure 3; Motor 110) and the substrate (Figure 3; Third Wheel 330), the support (Figure 3; Second Wheel 320) is connected to the substrate (Figure 3; Third Wheel 330) and the driver (see Figure 4B), the driver (Figure 3; Motor 110) drives the support (Figure 3; Second Wheel 320) and the substrate (Figure 3; Third Wheel 330) to rotate about a central axis (see Paragraph [0063]), and the support (Figure 3; Second Wheel 320) comprises at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321); and 
the at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321) used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis (see Figure 3 and Paragraph [0063]; wherein it is disclosed that an air flow that flows in from the first opening portions 104, pass through the communication passages 105 and then is discharged from the second opening portions 105a such that the first wheel 310 and the luminescent material layer 315 can be cooled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion device of Takamatsu by adding a through hole used for heat insulation and/or serving as an airflow passage disposed off-axis from the central axis, as taught by Mochizuki, because doing so would provide an air flow that is generated in the communication passages defined between the first wheel and the second wheel in an interior of the optical wheel, such that the first wheel, motor and the luminescent material layer are cooled (see Mochizuki Paragraph [0063]).
Regarding Claim 2, Takamatsu as modified by Mochizuki discloses the limitations of claim 1 as detailed above.
Takamatsu further discloses the substrate (Figure 3; Substrate 41) has a first rotation center (Figure 3; Center 41a), the support (Figure 3; Fixing Member 20) has a second rotation center (Figure 3; Center 41a), and the central axis passes through the first rotation center and the second rotation center (see Figure 3; wherein the central 
Regarding Claim 3, Takamatsu as modified by Mochizuki discloses the limitations of claim 2 as detailed above.
Takamatsu further discloses at least one connection unit (Figure 3; Adhesive Material 39), 
wherein the at least one connection unit (Figure 3; Adhesive Material 39) is disposed between the substrate (Figure 3; Substrate 41) and the support (Figure 3; Fixing Member 20) along a circumferential direction of the substrate and contacts both the substrate (Figure 3; Substrate 41) and the support (see Figures 3 and 4 and Paragraph [0066]; wherein it is disclosed/depicted that the adhesive material 39 is disposed between the main surface 21 of fixing member 20 and the second surface 412 of the wheel 40 thereby bonding the fixing member 20 and the wheel 40, and is not applied to the entire main surface 21 of fixing member 20 but rather at the plurality of regions 21a), and 
wherein in a radial direction, an average distance of the at least one connection unit (Figure 3; Adhesive Material 39) from the central axis is greater than an average distance of the at least one through hole (Figures 2 and 3; Fitting Hole 29) of the support (Figures 2 and 3; Fixing Member 20) from the central axis (see at least Figures 2, 3 and 4; wherein the location in which the fitting hole 29 of fixing member 20 is disposed corresponds/overlaps with the location of the center 41a such that the distance from the central axis 41a to the adhesive material 39, which is disposed in 
Regarding Claim 4, Takamatsu as modified by Mochizuki discloses the limitations of claim 3 as detailed above.
Takamatsu further discloses the at least one connection unit (Figure 3; Adhesive Material 39) comprises a glue material for bonding the substrate (Figure 3; Substrate 41) and the support (see Paragraph [0066]; wherein the adhesive material 39 is used to bond and fix the fixing member 20 and the wheel 40).
Regarding Claim 6, Takamatsu as modified by Mochizuki discloses the limitations of claim 3 as detailed above.
Takamatsu further discloses the at least one connection unit (Figure 3; Adhesive Material 39) is discontinuously arranged along the circumferential direction of the substrate (see Figures 3 and 4; Paragraph [0066]; wherein it is disclosed that the adhesive material 39 is not applied to the entirety of main surface 21 of fixing member 20, but rather on the plurality of regions 21a which are discontinuously arranged along the circumferential direction).
Regarding Claim 7, Takamatsu as modified by Mochizuki discloses the limitations of claim 3 as detailed above.
Takamatsu further discloses the support (Figure 3; Fixing Member 20) further comprises a plate portion (Figures 3 and 4; Main Surface 21), the plate portion (Figures 3 and 4; Main Surface 21) is substantially parallel to the substrate (see Figure 3; wherein the main surface 21 of fixing member 20 is substantially parallel to the second surface 412 of the substrate 41) and spaced from the substrate (Figure 3; Substrate 41) 
Regarding Claim 9, Takamatsu as modified by Mochizuki discloses the limitations of claim 2 as detailed above.
Takamatsu further discloses the at least one through hole (Figures 2 and 3; Fitting Hole 29) is arranged along an annular path (see Figure 2; wherein the fitting hole 29 is an annular shape, and thereby along an annular path), and a center of the annular path overlaps the second rotation center (see Figures 2 and 3; wherein the center of fitting hole 29 corresponds to center 41a).
Regarding Claim 11, Takamatsu as modified by Mochizuki discloses the limitations of claim 7 as detailed above.
Takamatsu further discloses the substrate (Figure 3; Substrate 41) has a front surface (Figure 3; First Surface 411) and a rear surface (Figure 3; Second Surface 412) opposite to each other (see Figure 3; wherein the first surface 411 and the second 
Regarding Claim 13, Takamatsu as modified by Mochizuki discloses the limitations of claim 11 as detailed above.
Takamatsu further discloses the wavelength conversion layer (Figures 2 and 3; Phosphor 43) has a third rotation center (see Figures 2 and 3 and Paragraph [0053]; wherein the rotation center of the phosphor 43 also corresponds to center 41a), and the central axis passes through the third rotation center (see Figures 2 and 3 and Paragraph [0053]; wherein the rotation center of the phosphor 43 also corresponds to center 41a), wherein in a radial direction, an average distance of the wavelength conversion layer (Figures 2 and 3; Phosphor 43) from the central axis (Figures 2 and 3; Center 41a) is greater than the average distance of the at least one connection unit (Figure 3; Adhesive Material 39) from the central axis (see Figures 2-4 and Paragraph [0066]; wherein the adhesive material 39 is placed on the main surface 21 of fixing 
Regarding Claim 16, Takamatsu as modified by Mochizuki discloses the limitations of claim 3 as detailed above.
Takamatsu further discloses the at least one connection unit (Figure 3; Adhesive Material 39) and the support (Figure 3; Fixing Member 20) are formed integrally (see Paragraph [0066]; wherein it is disclosed that the adhesive material 39 is filled between the main surface 21 and the second surface 412 of the wheel 40, thereby bonding and fixing the fixing member 20 and the wheel 40).
Regarding Claim 18, Takamatsu as modified by Mochizuki discloses the limitations of claim 6 as detailed above.
Takamatsu further discloses a plurality of connection units (Figure 3; Adhesive Material 39), wherein the plurality of connection units (Figure 3; Adhesive Material 39) comprises a plurality of glue points discontinuously dispensed between the substrate (Figure 3; Substrate 41) and the support (see Figures 3 and 4 and Paragraph [0066]; wherein it is disclosed that the adhesive material 39 is filled between the main surface 21 and the second surface 412 of the wheel 40 such that the adhesive material 39 is applied to a plurality of regions 21a and not on the seat surface 25, as shown in Figure 4).
Regarding Claim 20, Takamatsu discloses a projection device (Figure 7), comprising a light source system (Figure 7; Laser Light Source 2), a wavelength conversion device (Figure 7; Wheel Unit 100), a light valve (Figure 7; Liquid-Crystal 
the light source system (Figure 7; Laser Light Source 2) provides an excitation beam (see Figure 7 and Paragraphs [0054] and [0089]); 
the wavelength conversion device (Figure 7; Wheel Unit 100) converts the excitation beam and provides a converted beam (see Paragraph [0054]; wherein it is disclosed that the phosphor 43 includes a substance that is excited by blue laser light having a center wavelength of about 445 nm and emits fluorescence), the wavelength conversion device (Figures 3 and 7; Wheel Unit 100) comprises a driver (Figure 3; Rotating Motor 10), a substrate (Figure 3; Substrate 41) and a support (Figure 3; Fixing Member 20), wherein: 
the support (Figure 3; Fixing Member 20) is disposed between the driver (Figure 3; Rotating Motor 10) and the substrate (see Figure 3; wherein the fixing member 20 is disposed between the substrate 41 and the rotating motor 10), 
the support (Figure 3; Fixing Member 20) is connected to the substrate (Figure 3; Substrate 41) and the driver (see Figure 3 and Paragraph [0050]; wherein the fixing member 20 is connected to both the substrate 41 of wheel 40 and the rotating motor 10), the driver (Figure 3; Rotating Motor 10) drives the support (Figure 3; Fixing Member 20) and the substrate (Figure 3; Substrate 41) to rotate about a central axis (see Figure 3 and Paragraph [0050]; wherein it is disclosed that the rotating motor 10 is a driving unit that rotationally drives the wheel 40 about center 41a), and 
the support (Figures 2 and 3; Fixing Member 20) comprises at least one through hole (Figures 2 and 3; Fitting Hole 29); 

the projection lens (Figure 7; Projection Optical System 600) is located on a transmission path of the image beam and projects the image beam (see Figure 7 and Paragraphs [0094]-[0095]).
Takamatsu does not expressly disclose that the at least one through hole is used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis.
Mochizuki discloses a wavelength conversion device (Figure 3; Optical Wheel Device 100), comprising a driver (Figure 3; Motor 110), a substrate (Figure 3; Third Wheel 330) and a support (Figure 3; Second Wheel 320), wherein: 
the support (Figure 3; Second Wheel 320) is disposed between the driver (Figure 3; Motor 110) and the substrate (Figure 3; Third Wheel 330), the support (Figure 3; Second Wheel 320) is connected to the substrate (Figure 3; Third Wheel 330) and the driver (see Figure 4B), the driver (Figure 3; Motor 110) drives the support (Figure 3; Second Wheel 320) and the substrate (Figure 3; Third Wheel 330) to rotate about a central axis (see Paragraph [0063]), and the support (Figure 3; Second Wheel 320) comprises at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321); and 
the at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321) used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis (see Figure 3 and Paragraph [0063]; wherein it is disclosed that an air flow that flows in from the first opening portions 104, pass through the communication passages 105 and then is discharged from the second opening portions 105a such that the first wheel 310 and the luminescent material layer 315 can be cooled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion device of Takamatsu by adding a through hole used for heat insulation and/or serving as an airflow passage disposed off-axis from the central axis, as taught by Mochizuki, because doing so would provide an air flow that is generated in the communication passages defined between the first wheel and the second wheel in an interior of the optical wheel, such that the first wheel, motor and the luminescent material layer are cooled (see Mochizuki Paragraph [0063]).

Claims 1-5, 9, 17, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0293211; hereinafter referred to as Kobayashi) in view of Mochizuki (US 2019/0369471).
Regarding Claim 1, Kobayashi discloses a wavelength conversion device (Figure 13; Phosphor Wheel 400), comprising a driver (Figure 13; Motor 40), a substrate (Figure 13; Substrate 420) and a support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b), wherein: 
the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is disposed between the driver (Figure 13; Motor 40) and the substrate (see Figure 13; 
Kobayashi does not expressly disclose that the at least one through hole is used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis.
Mochizuki discloses a wavelength conversion device (Figure 3; Optical Wheel Device 100), comprising a driver (Figure 3; Motor 110), a substrate (Figure 3; Third Wheel 330) and a support (Figure 3; Second Wheel 320), wherein: 
the support (Figure 3; Second Wheel 320) is disposed between the driver (Figure 3; Motor 110) and the substrate (Figure 3; Third Wheel 330), the support (Figure 3; Second Wheel 320) is connected to the substrate (Figure 3; Third Wheel 330) and the driver (see Figure 4B), the driver (Figure 3; Motor 110) drives the support (Figure 3; Second Wheel 320) and the substrate (Figure 3; Third Wheel 330) to rotate about a central axis (see Paragraph [0063]), and the support (Figure 3; Second Wheel 320) comprises at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321); and 
the at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321) used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis (see Figure 3 and Paragraph [0063]; wherein it is disclosed that an air flow that flows in from the first opening portions 104, pass through the communication passages 105 and then is discharged from the second opening portions 105a such that the first wheel 310 and the luminescent material layer 315 can be cooled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion device of Kobayashi by adding at least one through hole that is used for heat insulation and/or serving as an airflow passage disposed off-axis from the central axis, as taught by Mochizuki, because doing so would provide an air flow that is generated in the communication passages defined between the first wheel and the second wheel in an interior of the optical wheel, such that the first wheel, motor and the luminescent material layer are cooled (see Mochizuki Paragraph [0063]).
Regarding Claim 2, Kobayashi as modified by Mochizuki discloses the limitations of claim 1 as detailed above.
Kobayashi further discloses the substrate (Figure 13; Substrate 420) has a first rotation center (see Figure 13; wherein the rotation center of the substrate 420 corresponds to rotation axis A), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) has a second rotation center (see Figure 13; wherein the rotation center of the first and second heat dissipation fins 450a and 450b corresponds to rotation axis A), and the central axis (Figure 13; Rotation Axis A) passes through the first rotation center and the second rotation center (see Figure 13; wherein the rotation centers of the substrate 420, first and second heat dissipation fins 450a and 450b corresponds to rotation axis A).
Regarding Claim 3, Kobayashi as modified by Mochizuki discloses the limitations of claim 2 as detailed above.
Kobayashi further discloses at least one connection unit (Figures 13 and 14; Joining Layer 440), 
wherein the at least one connection unit (Figures 13 and 14; Joining Layer 440) is disposed between the substrate (Figures 13 and 14; Substrate 420) and the support (Figures 13 and 14; First and Second Heat Dissipation Fins 450a and 450b) along a circumferential direction of the substrate (Figures 13 and 14; Substrate 420) and contacts both the substrate and the support (see Figures 13 and 14 and Paragraph [0131]; wherein the figures depict that the joining layer 440 is disposed in a circumferential direction of the substrate 420 and paragraph [0131] discloses that the 
wherein in a radial direction, an average distance of the at least one connection unit (Figure 13; Joining Layer 440) from the central axis (Figure 13; Rotation Axis A) is greater than an average distance of the at least one through hole of the support from the central axis (see Figure 13; wherein the shaft 40a of motor 40 passes directly through the through hole formed by the inward extending portion 453 of the first and second heat dissipation fins 450a and 450b such that the center of said through hole is coincident with the rotation axis A. Therefore, because the rotation axis A is disposed in the center of the through hole formed by first and second heat dissipation fins 450a and 450b, the distance between the through hole formed by the inward extending portion 453 of the first and second heat dissipation fins 450a and 450b and rotation axis A is less than the distance between joining layer 440 and rotation axis A).
Regarding Claim 4, Kobayashi as modified by Mochizuki discloses the limitations of claim 3 as detailed above.
Kobayashi further discloses the at least one connection unit (Figures 13 and 14; Joining Layer 440) comprises a glue material for bonding the substrate (Figures 13 and 14; Substrate 420) and the support (see Paragraph [0131]; wherein it is disclosed that the joining layer 440 is formed of a thermally conductive adhesive or thermally conductive adhesive sheet and has the function of joining the first and second heat dissipation fins 450a and 450b (and a third heat dissipation fin 450c) to the substrate 420).
Regarding Claim 5, Kobayashi as modified by Mochizuki discloses the limitations of claim 3 as detailed above.
Kobayashi further discloses the at least one connection unit (Figures 13 and 14; Joining Layer 440) is continuously arranged along the circumferential direction of the substrate (see at least Figure 14; wherein it is depicted that the joining layer 440 is continuously arranged along the circumferential direction of the substrate 420).
Regarding Claim 9, Kobayashi as modified by Mochizuki discloses the limitations of claim 2 as detailed above.
Kobayashi further discloses the at least one through hole (Figures 13-15; wherein the through hole is the opening in the center of first and second heat dissipation fins 450a and 450b) is arranged along an annular path (see Figures 13-15), and a center of the annular path overlaps the second rotation center (see Figure 13; wherein the opening formed in the first and second heat dissipation fins 450a and 450b corresponds to the rotation center thereof, which is about/around rotation axis A).
Regarding Claim 17, Kobayashi as modified by Mochizuki discloses the limitations of claim 5 as detailed above.
Kobayashi further discloses the at least one connection unit (Figures 13 and 14; Joining Layer 440) is a glue layer formed between the substrate (Figures 13 and 14; Substrate 420) and the support (see Paragraph [0131]; wherein it is disclosed that the joining layer 440 is formed of a thermally conductive adhesive or thermally conductive adhesive sheet and has the function of joining the first and second heat dissipation fins 450a and 450b (and a third heat dissipation fin 450c) to the substrate 420), and wherein the glue layer comprises continuously dispensed glue (see at least Figure 14; wherein it 
Regarding Claim 21, Kobayashi discloses a wavelength conversion device (Figure 13; Phosphor Wheel 400), comprising a driver (Figure 13; Motor 40), a substrate (Figure 13; Substrate 420) a wavelength conversion layer (Figure 13; Phosphor Layer 430) and a support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b), wherein 
the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is disposed between the driver (Figure 13; Motor 40) and the substrate (see Figure 13; wherein the first and second heat dissipation fins 450a and 450b have an inward extending portion 453 which is located between the motor 40 and the substrate 420), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is connected to the substrate (Figure 13; Substrate 420) and the driver (see Figure 13 and Paragraphs [0135] and [0143]; wherein it is disclosed that the joining layer 440 joins the substrate 420 and the first to third heat dissipation fins 450a to 450c, wherein the inward extending portion 453 of the second heat dissipation fin 450b attaches the phosphor wheel 400 to the shaft 40a of the motor 40), and the driver (Figure 13; Motor 40) drives the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) and the substrate (Figure 13; Substrate 420) to rotate about a central axis (see Figure 13 and Paragraphs [0072] and [0232]; wherein it is disclosed that the motor 40 is configured to rotationally drive the phosphor wheel 400 around a rotation axis A orthogonal to the substrate plane), wherein, 

the wavelength conversion layer (Figure 13; Phosphor Layer 430) is disposed on the front surface (see Figure 13 and Paragraph [0128]; wherein the phosphor layer 430 is disposed on surface 420a of substrate 420), a distance of an outer edge (Figure 13; Outward Extending Portion 452a) of the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) from the central axis (Figure 13; Rotation Axis A) is one time or more a distance of an outer edge of the wavelength conversion layer from the central axis (see Figures 13 and 14; wherein it can be seen in the figures that the phosphor layer 430 is formed in a ring shape with a center thereof represented by rotation axis A and is disposed on top of the first and second heat dissipation fins 450a and 450b which also are ring-shaped and have a center represented by rotation axis A and wherein the ring shape of the phosphor layer 430 is less in radius/diameter than that of the first and second heat dissipation fins 450a and 450b such that the distance of the outer edge 452a of the first and second heat dissipation fins 450a and 450b to rotation axis A is more than the distance of the outer edge of the phosphor layer 430 to rotation axis A).

Mochizuki discloses a wavelength conversion device (Figure 3; Optical Wheel Device 100), comprising a driver (Figure 3; Motor 110), a substrate (Figure 3; Third Wheel 330) and a support (Figure 3; Second Wheel 320), wherein: 
the support (Figure 3; Second Wheel 320) is disposed between the driver (Figure 3; Motor 110) and the substrate (Figure 3; Third Wheel 330), the support (Figure 3; Second Wheel 320) is connected to the substrate (Figure 3; Third Wheel 330) and the driver (see Figure 4B), the driver (Figure 3; Motor 110) drives the support (Figure 3; Second Wheel 320) and the substrate (Figure 3; Third Wheel 330) to rotate about a central axis (see Paragraph [0063]), and the support (Figure 3; Second Wheel 320) comprises at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321); and 
the at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321) used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis (see Figure 3 and Paragraph [0063]; wherein it is disclosed that an air flow that flows in from the first opening portions 104, pass through the communication passages 105 and then is discharged from the second opening portions 105a such that the first wheel 310 and the luminescent material layer 315 can be cooled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion device of 
Regarding Claim 22, Kobayashi as modified by Mochizuki discloses the limitations of claim 21 as detailed above.
Kobayashi further discloses at least one connection unit (Figures 13 and 14; Joining Layer 440), wherein the at least one connection unit (Figures 13 and 14; Joining Layer 440) is disposed between the substrate (Figures 13 and 14; Substrate 420) and the support (see Figures 13 and 14; wherein the joining layer 440 is disposed between the substrate 420 and the inward extending portion 453 of the first and second heat dissipation fins 450a and 450b), and the at least one connection unit (Figures 13 and 14; Joining Layer 440) comprises a glue material for bonding the substrate (Figure 13; Substrate 420) and the support (see Paragraph [0131]; wherein it is disclosed that the joining layer 440 is formed of a thermally conductive adhesive or thermally conductive adhesive sheet and has the function of joining the first and second heat dissipation fins 450a and 450b (and a third heat dissipation fin 450c) to the substrate 420).
Regarding Claim 23, Kobayashi as modified by Mochizuki discloses the limitations of claim 22 as detailed above.
Kobayashi further discloses an outer edge of an orthographic projection of the at least one connection unit (Figures 13 and 14; Joining Layer 440) onto the front surface 
Regarding Claim 25, Kobayashi discloses a projection device (Figure 1; Projection-Type Display Apparatus 1), comprising a light source system (see Figures 1, 2 and 13; wherein the light source system is the solid state light source 32 within the unit 30), a wavelength conversion device (see Figures 1, 2 and 13; wherein the wavelength conversion device is the phosphor wheel 400 within the unit 30), a light valve (Figure 1; Liquid Crystal Panels 6a, 6b and 6c), and a projection lens (Figure 1; Projection Lens 8), wherein, 
the light source system (see Figures 1, 2 and 13; wherein the light source system is the solid state light source 32 within the unit 30) provides an excitation beam (see Paragraph [0066]; wherein it is disclosed that the solid state light source 32 is an excitation light source for the irradiation (excitation) of a phosphor material), 
the wavelength conversion device (see Figures 1, 2 and 13; wherein the wavelength conversion device is the phosphor wheel 400 within the unit 30) converts the excitation beam and provides a converted beam (see at least Paragraphs [0071] and [0153]; wherein it is disclosed that the phosphor wheel absorbs part of the excitation light BL incident via the condensing lens and emits light in a prescribed wavelength range (a second wavelength), and reflects the rest of the excitation light BL. 
the wavelength conversion device (Figure 13; Phosphor Wheel 400) includes a driver (Figure 13; Motor 40), a substrate (Figure 13; Substrate 420) and a support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b), wherein the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is disposed between the driver (Figure 13; Motor 40) and the substrate (see Figure 13; wherein the first and second heat dissipation fins 450a and 450b have an inward extending portion 453 which is located between the motor 40 and the substrate 420), the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) is connected to the substrate (Figure 13; Substrate 420) and the driver (see Figure 13 and Paragraphs [0135] and [0143]; wherein it is disclosed that the joining layer 440 joins the substrate 420 and the first to third heat dissipation fins 450a to 450c, wherein the inward extending portion 453 of the second heat dissipation fin 450b attaches the phosphor wheel 400 to the shaft 40a of the motor 40) and the driver (Figure 13; Motor 40) drives the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) and the substrate (Figure 13; Substrate 420) to rotate about a central axis (see Figure 13 and Paragraphs [0072] and [0232]; wherein it is disclosed that the motor 40 is configured to rotationally drive the phosphor wheel 400 around a rotation axis A orthogonal to the substrate plane), and wherein, 
the substrate (Figure 13; Substrate 420) has a front surface (Figure 13; Surface 420a) and a rear surface (Figure 13; Surface 420b) opposite with each other (see Figure 13; wherein the front surface 420a of the substrate 420 is opposite to the back 
a distance of an outer edge (Figure 13; Outward Extending Portion 452a) of the support (Figure 13; First and Second Heat Dissipation Fins 450a and 450b) from the central axis (Figure 13; Rotation Axis A) is one time or more a distance of an outer edge of the wavelength conversion layer (Figure 13; Phosphor Layer 430) from the central axis (see Figures 13 and 14; wherein it can be seen in the figures that the phosphor layer 430 is formed in a ring shape with a center thereof represented by rotation axis A and is disposed on top of the first and second heat dissipation fins 450a and 450b which also are ring-shaped and have a center represented by rotation axis A and wherein the ring shape of the phosphor layer 430 is less in radius/diameter than that of the first and second heat dissipation fins 450a and 450b such that the distance of the outer edge 452a of the first and second heat dissipation fins 450a and 450b to rotation axis A is more than the distance of the outer edge of the phosphor layer 430 to rotation axis A), and 
the light valve (Figure 1; Liquid Crystal Panels 6a, 6b and 6c) is located on a transmission path of the converted beam and the excitation beam and converts the converted beam and the excitation beam into an image beam (see Figures 1, 2 and 13 and Paragraphs [0063] and [0071]; wherein it is disclosed that phosphor wheel emits 
the projection lens (Figure 1; Projection Lens 8) is located on a transmission path of the image beam and projects the image beam (see Figure 1 and Paragraph [0063]; wherein it is disclosed that liquid crystal panels 6a-6c produce image light corresponding to each of red, green and blue and that the projection lens 8 projects said image light as an image on a display surface such as the screen S).
Kobayashi does not expressly disclose that the at least one through hole is used for heat insulation and/or serves as an airflow passage, and the at least one through hole is disposed off-axis from the central axis.
Mochizuki discloses a wavelength conversion device (Figure 3; Optical Wheel Device 100), comprising a driver (Figure 3; Motor 110), a substrate (Figure 3; Third Wheel 330) and a support (Figure 3; Second Wheel 320), wherein: 
the support (Figure 3; Second Wheel 320) is disposed between the driver (Figure 3; Motor 110) and the substrate (Figure 3; Third Wheel 330), the support (Figure 3; Second Wheel 320) is connected to the substrate (Figure 3; Third Wheel 330) and the driver (see Figure 4B), the driver (Figure 3; Motor 110) drives the support (Figure 3; Second Wheel 320) and the substrate (Figure 3; Third Wheel 330) to rotate about a central axis (see Paragraph [0063]), and the support (Figure 3; Second Wheel 320) comprises at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321); and 
the at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321) used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis (see Figure 3 and Paragraph [0063]; wherein it is disclosed that an air flow that flows in from the first opening portions 104, pass through the communication passages 105 and then is discharged from the second opening portions 105a such that the first wheel 310 and the luminescent material layer 315 can be cooled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion device of Kobayashi by adding at least one through hole that is used for heat insulation and/or serving as an airflow passage disposed off-axis from the central axis, as taught by Mochizuki, because doing so would provide an air flow that is generated in the communication passages defined between the first wheel and the second wheel in an interior of the optical wheel, such that the first wheel, motor and the luminescent material layer are cooled (see Mochizuki Paragraph [0063]).

Claims 1, 2, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2018/0299756; hereinafter referred to as Maeda) in view of Mochizuki (US 2019/0369471).
Regarding Claim 1, Maeda discloses a wavelength conversion device (Figure 7; Fluorescent Substrate 1), comprising a driver (Figure 7; Shaft 41), a substrate (Figure 7; Substrate 20) and a support (Figure 7; Attachment 42), wherein:
the support (Figure 7; Attachment 42) is disposed between the driver (Figure 7; Shaft 41) and the substrate (see Figure 7 and Paragraphs [0059]-[0060]; wherein it is disclosed that the attachment 42 is disposed between the shaft 41 and the substrate 20), the support (Figure 7; Attachment 42) is connected to the substrate (Figure 7; Substrate 20) and the driver (see Figure 7 and Paragraphs [0059]-[0060]; wherein it is disclosed that the attachment 42 serves to couple the fluorescent substrate 1 and a leading end of the shaft 41 of the motor to each other), the driver (Figure 7; Shaft 41) drives the support (Figure 7; Attachment 42) and the substrate (Figure 7; Substrate 20) to rotate about a central axis (see Figure 7 and Paragraphs [0059]-[0060] and [0067]; wherein it is disclosed that the attachment 42 is mounted on the shaft 41, the attachment 42 is, for example, in a shape rotationally symmetric about the rotation axis AX1 of the shaft 41, wherein the shaft 41 is responsible for providing rotation about said rotation axis AX1), and the support (Figure 7; Attachment 42) comprises at least one through hole (see Figure 7 and Paragraph [0060]; wherein it is disclosed that the attachment 42 is in a circular disk shape and has a plurality of openings 42B for insertion of screws 43 therethrough on an outer edge of the circular disk).
Maeda does not expressly disclose that the at least one through hole is used for heat insulation and/or serves as an airflow passage is disposed off-axis from the central axis.
Mochizuki discloses a wavelength conversion device (Figure 3; Optical Wheel Device 100), comprising a driver (Figure 3; Motor 110), a substrate (Figure 3; Third Wheel 330) and a support (Figure 3; Second Wheel 320), wherein: 
the support (Figure 3; Second Wheel 320) is disposed between the driver (Figure 3; Motor 110) and the substrate (Figure 3; Third Wheel 330), the support (Figure 3; Second Wheel 320) is connected to the substrate (Figure 3; Third Wheel 330) and the driver (see Figure 4B), the driver (Figure 3; Motor 110) drives the support (Figure 3; Second Wheel 320) and the substrate (Figure 3; Third Wheel 330) to rotate about a central axis (see Paragraph [0063]), and the support (Figure 3; Second Wheel 320) comprises at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321); and 
the at least one through hole (Figure 3; First Opening Portions 104, Mounting Hole Portion 321) used for heat insulation and/or serving as an airflow passage is disposed off-axis from the central axis (see Figure 3 and Paragraph [0063]; wherein it is disclosed that an air flow that flows in from the first opening portions 104, pass through the communication passages 105 and then is discharged from the second opening portions 105a such that the first wheel 310 and the luminescent material layer 315 can be cooled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the wavelength conversion device of Maeda by adding a through hole used for heat insulation and/or serving as an airflow passage disposed off-axis from the central axis, as taught by Mochizuki, because doing so would provide an air flow that is generated in the communication passages defined between 
Regarding Claim 2, Maeda as modified by Mochizuki discloses the limitations of claim 1 as detailed above.
Maeda further discloses the substrate (Figure 7; Substrate 20) has a first rotation center (see Figure 7; wherein the rotation center of substrate 20 corresponds to rotation axis AX1), the support (Figure 7; Attachment 42) has a second rotation center (see Figure 7 and Paragraph [0060]; wherein the attachment 42 has a rotation center corresponding to rotation axis AX1), and the central axis (Figure 7; Rotation Axis AX1) passes through the first rotation center and the second rotation center (see Figure 7 and Paragraph [0060]; wherein the rotation center of both the substrate 20 and the attachment 42 correspond to rotation axis AX1).
Regarding Claim 7, Maeda as modified by Mochizuki discloses the limitations of claim 3 as detailed above.
Maeda further discloses the support (Figure 7; Attachment 42) further comprises a plate portion (see annotated Figure 7 below), 


    PNG
    media_image1.png
    392
    657
    media_image1.png
    Greyscale


the plate portion (see labeled plate portion in annotated figure 7 above) is substantially parallel to the substrate (Figure 7; Substrate 20) and spaced from the substrate (Figure 7; Substrate 20) to form a first spacing space (Figure 7; Concave Portion 42A) between the support (Figure 7; Attachment 42) and the substrate (see annotated Figure 7 above; wherein the above identified plate portion of the attachment 42 is parallel to the bottom surface of substrate 20 and forms concave portion 42A therebetween), and the first spacing space (Figure 7; Concave Portion 42A) is in communication with the at least one through hole (see Figure 7 Paragraphs [0059]-[0060]; wherein the attachment 42 is fixed to the substrate 20 so as to avoid a portion directly underneath the fluorescent layer 10 of the substrate 20 and the concave portion 42A and openings 42B facilitate a secure connection between the attachment 42 and substrate 20).
Regarding Claim 9, Maeda as modified by Mochizuki discloses the limitations of claim 2 as detailed above.
Maeda further discloses the at least one through hole (Figure 7; Openings 42B) is arranged along an annular path (see Figure 7 and Paragraph [0060]; wherein it is disclosed that the plurality of openings 42B for insertion of screws 43 are arranged on an outer edge of the circular disk), and a center of the annular path overlaps the second rotation center (see Figure 7; wherein the center of the attachment 42, which constitutes the annular path, has a center thereof which coincides with rotation axis AX1).
Regarding Claim 10, Maeda as modified by Mochizuki discloses the limitations of claim 9 as detailed above.
Maeda further teaches the at least one through hole (Figure 7; Openings 42B) comprises a plurality of through holes arranged in a central symmetry with respect to the second rotation center (see Figure 7 and Paragraph [0060]; wherein the plurality of openings 42B for insertion of screws 43 therethrough are disposed on an outer edge of the attachment 42 which is disk shaped and rotationally symmetric about the rotation axis AX1 of the shaft 41).
Regarding Claim 11, Maeda as modified by Mochizuki discloses the limitations of claim 7 as detailed above.
Maeda further discloses the substrate (Figure 7; Substrate 20) has a front surface and a rear surface opposite to each other (see Figure 7; wherein the front surface of substrate 20 is the surface which is in direct contact with ring-like convex section 30(31) and the rear surface is the surface of substrate 20 which is in direct contact with attachment 42), the support (Figure 7; Attachment 42) is connected to the 
Regarding Claim 12, Maeda as modified by Mochizuki discloses the limitations of claim 11 as detailed above.
Maeda further discloses the wavelength conversion layer (Figure 7; Fluorescent Layer 10) has a third rotation center (see Figure 7; wherein the rotation center of the fluorescent layer 10 coincides with rotation axis AX1), and the central axis (Figure 7; Rotation Axis AX1) passes through the third rotation center (see Figure 7), wherein in a radial direction, an average distance of the wavelength conversion layer (Figure 7; Fluorescent Layer 10) from the central axis (Figure 7; Rotation Axis AX1) is equal to or less than the average distance of the at least one connection unit (Figure 7; Screws 43) from the central axis (see Figure 7; wherein the fluorescent layer 10 is disposed such that it overlaps the rotation axis AX1 and thereby a distance between the fluorescent layer 10 and the rotation axis AX1 is less than the distance between the rotation axis AX1 and the screws 43, which are serving as the claimed at least one connection unit).

Allowable Subject Matter
Claims 8, 19 and 24 are allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 8, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the support further comprises at least one ridge disposed on an side of the plate portion opposite to another side facing the substrate, the at least one ridge surrounds the central axis and is connected to the driver, and a second spacing space is formed by the at least one ridge, the driver and the plate portion.
This limitation in combination with the other limitations of claim 8 renders the claim non-obvious over the prior art of record.
Regarding Claim 14, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the wavelength conversion device has a heat dissipation path passing through the wavelength conversion layer, the substrate, the at least one connection unit, and the support.
This limitation would be non-obvious over the prior art of record if rewritten to include the limitations of claims 1, 2, 3, 7 and 11.
Dependent claim 15 would likewise be non-obvious over the prior art of record if the aforementioned amendment were to be made.
Regarding Claim 19, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a plurality of connection units, wherein the plurality of connection units spaces the substrate apart from the support, and at least one airflow passage is formed between the substrate and the support, among the plurality of connection unit, and among the at least one through hole.
This limitation in combination with the other limitations of claim 19 renders the claim non-obvious over the prior art of record.
Regarding Claim 24, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an inner edge of the orthographic projection of the at least one connection unit onto the front surface is positioned from the central axis a distance greater than or equal to a distance of an inner edge of the wavelength conversion layer from the central axis.
This limitation in combination with the other limitations of claim 24 renders the claim non-obvious over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882